Exhibit 10.1

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

HEALTH OPTIONS, INC.

HEALTH CARE BENEFITS CONTRACT

Amendment No. 1

Effective February 15, 2006

 

The Agreement dated October 1, 2005, between the Blue Cross and Blue Shield of
Florida Inc. (hereinafter referred to as "BCBSF") and its subsidiary HEALTH
OPTIONS, INC., (hereinafter referred to as "HOI") located at 4800 Deerwood
Campus Parkway, Jacksonville Florida 32246, hereinafter jointly referred to as
“BCBSF/HOI”, and Gevity HR, Inc. (Employer/Plan Sponsor) and the Gevity HR, Inc.
Group Health Plan (hereinafter jointly referred to as “the Group”) now located
at 9000 Town Center Parkway, Bradenton, Florida 34202 is hereby amended
effective February 15, 2006, as set forth below in this Amendment No. 1 to the
Agreement:

VIII. D – This section is replaced in its entirety with the following:

 

BCBSF/HOI and the Group agree that the Group will offer BCBSF/HOI health
products to its employees of client groups located in Florida. No more than one
other health plan will be offered during the contract period, unless mutually
agreed to by both parties. The client group will decide which one of the two
plans will be provided to their worksite employees. Client groups cannot split
enrollment between the two health plans.

 

IN WITNESS WHEREOF each of the parties to this Amendment No. 1, through their
duly authorized representative, hereby acknowledges that they have read and
understand this Amendment No. 1 to the Agreement and agree to be bound by its
terms.

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC./HEALTH OPTIONS, INC.

 

 

Signature:

/s/ Alan Guzziano

 

Print Name:

Alan Guzziano

 

 

Title:

VP

 

 

GEVITY HR, INC

 

 

Signature:

/s/ James M. Slaba

 

Print Name:

James M. Slaba

 

 

Title:

VP, Benefits

 

 

GEVITY HR, INC.GROUP HEALTH PLAN

 

 

Signature:

/s/ Ronald Krupa

 

 

Print Name:

Ronald Krupa

 

 

Title:

Director, Benefits Management

 

 

 

 

 